PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov



In re Application of 
Marc Geyer, et al.
Application No. 17/239,904
Filing Date: April 26, 2021
Attorney Docket No. WUWU-38
For: MOUNTING ASSEMBLY FOR A ROCKET ENGINE AND ROCKET

:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 CFR 1.182, filed June 27, 2022, to expedite consideration of the petition under 37 CFR 1.55(f), filed May 24, 2022, to accept a delayed submission of a certified copy of the foreign application. 

The petition under 37 CFR 1.182 is granted, to the extent that the petition fee of $420 has been received.   

A grantable petition under 37 CFR 1.55(f) must include:
	
A certified copy of the foreign application, unless previously filed,
A showing of good and sufficient cause for the delay, and
The petition fee set forth in 37 CFR 1.17(g).

The present petition is found to comply with all the above requirements. Accordingly, the petition is granted.

The Office acknowledges receipt of the certified copy of European Application No. 20174985.0 received on May 24, 2022. 

Applicant is advised that a Notice of Allowance and Fee(s) Due was mailed on April 28, 2022, which requires a reply within three months from the mailing date.

Any questions concerning this decision may be directed to the undersigned at (571) 272-3226. Questions concerning status or issuance of the application should be directed to the Office of Data Management at (571) 272-4200. 



/Andrea Smith /
Andrea Smith
Lead Paralegal Specialist, Office of Petitions